DETAILED ACTION
Allowable Subject Matter
Claims 2-18 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 2 recites the unique feature of a cushion member interposed between the driver unit and an opening that connects an interior of the housing to an exterior of the housing, in which the cushion member is spaced from the driver unit, wherein a center line of the housing and a center line of the sound guide tube meet at a point behind the driver unit and the center line of the housing intersects a portion of the cushion member. In light of the Patent Trial and Appeal Board issued on November 26, 2021, a proper interpretation of the term “cushion” does not encompass a metal plate serving as a spacer (see “Patent Board Decision”), as taught by the closest prior art, White, U.S. Patent No. 2,136,720 (White).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653